THIS was an indictment against Archibald Craioford, Junr., for forgery. There are four counts in the indictment charging that the defendant, being in possession of a promissory note for the payment of 100 dollars by one McNaughton to Archibald Craioford, or bearer, feloniously did forge, on the back of said note, an assignment of the same to himself in these words:
“I assign the within note to Archibald Crawford, Junr.

“Archibald Crawford.”

The first, third, and fourth counts allege that the assignment was made with intent to defraud McNaughton, and the second count charges that it was made to defraud Archibald Craioford.
The indictment was quashed on the motion of the defendant.
We are not informed of the grounds upon which the indictment was held bad, but we can perceive no defect in the second count, at least, which charges that the assignment was forged with intent to defraud Archibald Crawford. Although a note payable to a certain person or bearer may be transferred by mere delivery, the payee may transfer it by indorsement, and if he does so he incurs the ordinary liability of an indorser. Story on Bills, c. 7, s. 200. — 1 Ld. Raym. 442. — 3 Johns. R. 439. — 2 Hill’s N. Y. R. 80. — 3 id. 232.
The judgment is reversed with costs. Cause remanded for further proceedings.